Citation Nr: 1634554	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-47 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection of peripheral neuropathy of each upper and lower extremity, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.  

3.  Entitlement to referral for extraschedular consideration for service-connected posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969, and had additional service with the National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from different rating decisions issued by the regional office (RO) in St. Peterburg, Florida. 

In an April 2010 rating decision, the RO granted service connection for PTSD, with a 30 percent disability rating (effective February 19, 2010) and, in pertinent part, denied service connection for peripheral neuropathy of each upper and lower extremity and a skin condition.

In January 2011, the Veteran was afforded a hearing at the RO by a Veterans Law Judge.  At that time, the Veterans Law Judge took testimony as to the rating for PTSD, service connection for peripheral neuropathy of each extremity, and a skin condition.  The Veteran also withdrew several claims.  After receiving notice that the Veterans Law Judge who performed the January 2011 hearing was no longer employed by the Board, the Veteran, in June 2015, indicated that he did not wish to have a new hearing before a different Veterans Law Judge.

In March 2011, the RO denied entitlement to a total disability rating based on individual unemployability (TDIU).

In December 2011 the Board, in pertinent part, determined the issue of entitlement to a TDIU rating was raised pursuant to Rice v. Shinseki, 22. Vet. App. 447 (2009).  The Board also dismissed claims for service connection for a heart disorder, prostate disorder, right hand disorder, anemia, and residual scar of the right eye.  The RO was remanded claims for service connection for peripheral neuropathy of the upper and lower extremities and a skin disorder.  

In a rating decision in February 2013, the service-connected PTSD was increased to 70 percent effective on January 3, 2013 and the RO added depressive disorder to the PTSD in rating the service-connected disability.  

In July 2014, in pertinent part, the Board granted a 70 percent disability rating for PTSD, with depressive disorder, prior to January 3, 2013 and denied a disability rating in excess of 70 percent.  The Board also remanded the claims for service connection for a skin disorder and peripheral neuropathy of each extremity, as well as entitlement to a TDIU.  

In May 2015, the Veteran appealed only the Board's denial of a disability rating in excess of 70 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision as to that issue only, and remanding it for further proceedings consistent with the joint motion.

In August 2015, the Board denied a disability rating in excess of 70 percent for PTSD.

In May 2016, the Veteran appealed the August 2015 Board decision, only as to entitlement to a disability rating in excess of seventy percent for PTSD on an extraschedular basis.  Later that month, the Court granted the joint motion for partial remand.

In April 2016, the RO granted a 70 percent disability rating for PTSD with depressive disorder, not otherwise specified (effective December 3, 2007).

The issues of entitlement to service connection for peripheral neuropathy and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, including Agent Orange exposure.  

2.  The Veteran's PTSD, with consideration of his other service-connected disabilities, does not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2015).

2.  The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for adjudication of an extraschedular rating for PTSD have not been met.  38 C.F.R. § 3.321(b)(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As to the PTSD claim, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA's duty to notify was satisfied by letters sent to the Veteran, including in a January 2010 letter for service connection for a skin disorder.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

 Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA), and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Also, per prior remands, the RO has requested private medical record information from the Veteran in May 2012, SSA records, VA medical records, and VA examinations.  

As to the skin claim, the Veteran underwent VA medical examinations in January 2013 and September 2014 for the skin claim.  The September 2014 VA examiners provided specific findings referable to the Veteran's alleged disorders sufficient for the Board to adjudicate such claim.  The Board finds that such VA examination and accompanying opinions adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As to the PTSD claim, the sole issue before the Board is whether referral for extraschedular consideration is warranted.  Sufficient evidence is of record to make such a determination.  The Veteran underwent multiple VA examinations for rating the PTSD claim, including in 2010 and 2013. The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Indeed, the May 2016 Joint Motion for Remand did not find that an examination was necessary.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Skin Disorder Claim

The Veteran contends that he has a skin disorder due to service, to include from conceded Agent Orange exposure in Vietnam.  The Veteran has claimed that the problem of spots on his legs began in 2008.  (January 2011 BVA hearing).

A.  Applicable Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.  Furthermore, the Veteran has not claimed a chronicity of symptomatology since service.

B.  Factual Background and Analysis

Service treatment records are silent as to any complaints of, or treatment for, a skin disorder.

Post service records document occasional findings regarding the skin.  Years prior to the current appeal period, in a March 2003 VA medical record, the Veteran received a diagnosis of probable chronic idiopathic urticarial versus allergic urticarial.  Subsequent VA medical records, however, documented negative findings of rashes of the skin, such as in September 2005, or were silent as to a skin disorder.

An April 2010 53rd Ave East Medical Center record documented a finding of a rash.  A later April 2012 record from that facility, however, did not include a skin disorder as a problem and specifically found no lesions of the skin.

In January 2013, a VA examiner found that the Veteran did not now have or ever have a skin condition.  At that time, the Veteran reported that he just noticed hypopigmented areas on his legs for about 2-3 years and had never been seen for or diagnosed with a skin condition.  The VA examiner opined that the Veteran had no diagnosis of a skin disorder with no complaint of such in his medical records and no work up of such in his medical records.  The Veteran also had never been diagnosed with chloracne.

A September 2014 VA examiner noted that the Veteran reported noticing hypopigmented areas on his legs for about 2-3 years and had never been seen for or diagnosed with a skin condition.  The VA examiner noted a past diagnosis of urticaria in 2000.  The examiner further noted past treatment for tinea pedis and onchmycosis, which while treated in the past, were not present currently.

The September 2014 VA examiner found that all the Veteran's skin conditions since service that were documented in the record were unrelated to and not aggravated by diabetes or service in Vietnam.  The examiner explained that there was not evidence in the medical literature, consensus in the medical community, or evidence in this specific case that supports a causal relationship or aggravation relationship between these conditions.

Also, to the extent that the Veteran may be claiming to have a skin disorder due to his service-connected diabetes mellitus, the Board notes that the January 2010 diabetes mellitus VA examiner specifically found no diabetic skin abnormalities.  The January 2013 diabetes mellitus VA examiner similarly found no skin conditions due to or permanently aggravated by diabetes mellitus.  Such VA examinations were performed after the Veteran claimed to have developed a skin disorder.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board finds that the September 2014 VA examination is the most probative one of record.  The VA examiner provider accurately discussed the Veteran's medical history, reviewed evidence of record, and examined the Veteran.  The VA examiner further provided specific opinion addressing the Veteran's claim and explained how he reached his conclusion.  The provider specifically found that none of the Veteran's previously diagnosed skin disorders were not due to service, to include Agent Orange exposure.  The Board accepts this opinion as probative of the medical nexus question.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that. factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).   

In contrast, the January 2013 VA examiner had provided an inaccurate description of the Veteran's medical history and did not provide an adequate medical opinion.  The Board thus finds such medical opinion to be of limited probative value. 

Furthermore, as for any direct assertions by the Veteran that there exists a medical nexus between a current skin disorder and service, the Board finds that no such assertions provide a basis for allowance of the claim.  The Board notes that, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a thoracolumbar spine disability, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As such, the Veteran can neither support his claim, nor controvert the probative medical opinion of record, on the basis of lay assertions, alone.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for a skin disorder is denied.  

III. Extraschedular Referral of PTSD

In the May 2016 Joint Motion for Partial Remand, the parties to the motion found that the Board had provided an inadequate statement of reasons or bases for its determination that the Veteran's PTSD increased rating claim should not be referred for extraschedular consideration.

The parties noted that the Federal Circuit had held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The parties also noted that "the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal...." Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) (emphasis in original).  

In the August 2015 decision, the Board had determined that the Veteran's PTSD picture was contemplated by the diagnostic code, such that it did not meet the first step of the three test for referral set forth in Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. 

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's PTSD symptoms are contemplated by the rating schedule and referral for extraschedular consideration is not warranted.  As determined in the August 2015 Board decision, the Veteran's service-connected psychiatric disorder has manifested with signs and symptoms such as chronic sleep impairment, to include nightmares; anxiety, hypervigilance, mood swings, exaggerated startle response, irritability due to reactive anger, and problems getting along with relatives and coworkers; occasional isolation, depression, and homicidal and suicidal ideation; auditory hallucination; and short term memory loss and problems concentrating.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 9411, which accounts for any psychiatric symptoms that impair social and occupational functioning.  In short, there is nothing exceptional or unusual about the Veteran's psychiatric disorder.

The May 2016 Joint Motion for Partial Remand did not dispute the Board's finding that the PTSD symptoms had been contemplated by the rating schedule.  Rather, the parties found that the evidence reasonably raised the issue of interplay between multiple service-connected disabilities and that the Board must consider the combined effects of PTSD and tinnitus in the context of the first step of the Thun analysis.  The Veteran has not raised any other interplay between service-connected disabilities.  

In May 2016, the parties agreed that the evidence reasonably raised the issue of combined effects between the service-connected PTSD and tinnitus, insofar as there is evidence that both disabilities affect mood.  The parties noted evidence that the Veteran's PTSD resulted in anxiety, depressed mood, sleep impairment, disturbance of motivation and mood, difficulty adapting to stressful situations, and impulse control.  (January 3, 2013 VA examination).  Also, there was evidence, in a May 2007 treatment note, that the Veteran's constant tinnitus resulted in an "annoyance rating of 10 out of 10." (May 16, 2007 Consult Audiology note; January 2011 Board hearing transcript containing testimony that tinnitus is constant).  The parties found that the Board had not analyzed the apparent interplay between symptoms of PTSD and tinnitus in the context of the first step of the Thun analysis. 

In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Under Mittleider, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.

As noted above, the Veteran's PTSD symptoms have encompassed aspects of his PTSD such as disturbances of motivation and mood, as well as, difficulty in adapting to stressful situations.  Per the Veteran, his tinnitus results in high levels of annoyance.  As the Board is unable to separate the Veteran's annoyance from his PTSD symptoms, such as those noted above, all such psychological symptoms have been considered as part of his PTSD and considered in making a rating determination.  As such, to the extent that the Veteran's tinnitus causes him psychological distress, such distress has been considered as part of his general psychological distress of his PTSD.  

The Board notes that during his January 2013 VA examination, the Veteran claimed that his worsening diabetes mellitus aggravated his PTSD, "because I think about how I got it every day."  The Veteran has not alleged that his PTSD affected his diabetes mellitus.  Furthermore, all the Veteran's PTSD symptoms have been considered at their current level, without regard to a determination of to what extent any might be aggravated by diabetes mellitus.  As such, to the extent that there is any interplay between the two disabilities, any psychological symptoms have been considered as part of the general psychological distress of PTSD.

The Board finds that there are no symptoms that have not been attributed to a specific condition and that Johnson is not applicable.

The Board thus finds that referral for extraschedular consideration for PTSD is not warranted.  


ORDER

Service connection for a skin disorder is denied.

Referral for extraschedular consideration of PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has peripheral neuropathy of the upper and lower extremities due to Agent Orange exposure.  

VA medical records and VA examinations from January 2010, January 2013, and September 2014 and a May 2015 medical opinion are generally negative for peripheral neuropathy findings of any extremity.  However, a more recently associated VA medical record from December 2015 is unclear and indicates that the Veteran has intact sensation, but also, diabetes with neuropathy.  A VA examination is necessary to clarify whether the Veteran has peripheral neuropathy of any extremity, and if so, determine the etiology of such a disorder and when any such disorder developed.

The Veteran has claimed that his claimed peripheral neuropathy impacted his ability to work.  Accordingly, the TDIU claim is inextricably intertwined with the one for peripheral neuropathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Any unassociated VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses received from have been associated with the claims file, obtain a peripheral neuropathy examination by a VA physician.  The entire claims file, to include a complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a review of the Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have neuropathy of the right and/or left upper and/or lower extremity?  If so, please (i) note ALL diagnosed disorder(s) - to include carpal tunnel syndrome if found - and (ii) clarify when EACH diagnosed disorder was first diagnosed.  Also, (iii) clarify whether or not the Veteran has early-onset peripheral neuropathy.

b)  Is it at least as likely as not that any right and/or left upper and/or lower extremity neuropathy is related to the Veteran's active service, to include conceded Agent Orange exposure?  

c)  Is it at least as likely as not that the any currently diagnosed organic disease of the nervous system developed, to a compensable degree, within one year following his discharge from service (i.e., May 1969)?  

d)  For each currently diagnosed extremity with neuropathy, is it at least as likely as not such was caused OR aggravated by (i.e., permanently increased in severity beyond the natural progression) the service-connected diabetes mellitus?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.   

If the examiner finds that any peripheral neuropathy was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. 
A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the above development has been accomplished, the claims file should be referred to an appropriate medical professional to assess the functional impairment caused solely by the service-connected disabilities, to include his functionality as related to his employability.  The need for an additional examination of the Veteran is left to the discretion of the VA medical opinion provider selected to write the opinion.  The provider should review the file, to include the medical and lay evidence of record and respond to the following:

The provider should make a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities [such as PTSD, diabetes mellitus, peripheral neuropathy (if service connected), bilateral hearing loss, tinnitus, and finger scar], either alone or in combination, on his ordinary activities, to include his functionality as related to his employability.  The provider should take into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


